DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 	Claims 1, 3-11, and 13-25 as amended are pending.
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-9, 11, 13-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”).
	As to claims 1, 3-6, 13, and 14, Moriarity teaches a coating composition containing an active hydrogen containing polymer (5:7-57) and a urethane compound, the urethane compound formed by blocking a polyisocyanate compound with a structure

    PNG
    media_image1.png
    38
    79
    media_image1.png
    Greyscale
(3:10-15), where R is hydrogen or hydrocarbyl group, X is hydrocarbyl or –NR1R2, where R1 and R2 are hydrogen or hydrocarbyl groups (3:10-60), and thus includes alpha hydroxyamides. Specifically, Moriarity exemplifies N,N-dibutylglycolamide (10:10-11), which is an alpha hydroxyamide as required by claims 1 and 4. The aforementioned compound meets the structure recited in claim 3, where n is 1, R1 is hydrogen, X is N(R2), R2 is a C4 alkyl group, and R is a C4 alkyl group. The aforementioned compound is a dibutyl glycolamide (hydroxyacetamide) as required by claim 5, and meets the structure of claim 6 where R1 is hydrogen, R2 and R3 are C4 alkyl groups.
Moriarity teaches a polymer polyol is reacted with amine and neutralized with acid to provide amine salt and or quaternary ammonium on the active hydrogen containing polymer, thus cationic salt groups (6:15-45).
	Moriarity teaches the use of a catalyst in the composition including metal salts and/or complexes (7:30-37), but does not teach a catalyst not containing the recited metals. However, Kollah teaches the use of a bismuth compound (as required by claims 1 and 14) not containing tin, zinc, iron or manganese useful in electrodepositable compositions containing active hydrogen containing cationic resins and capped polyisocyanates (abstract). Kollah teaches that such catalysts provide efficient catalytic activity with little odor (2:35-40). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah, as Kollah teaches that catalytic activity can be obtained with little odor. The guanidine catalyst of claims 1 and 13 and the recited blocking agent structure are optional under claim 1.
	As to claims 7-9, Moriarity teaches as further examples of the isocyanate reactive compound, N-methyllactamide and N-octylglycolamide, which respectively, are C1 monoalkyl glycolamide and C8 monoalkyl lactamide as required by claims 8 and 9, respectively, and which have the structure of claim 7 where R3 is hydrogen, R2 is a C1 or C8 alkyl group, and R1 is hydrogen or methyl.

	As to claim 15, Moriarity exemplifies polyol resins formed from epoxy resins reacted with ketimine, thus a polymer containing ketimine residue (10:54-11:15).
	As to claims 16 and 17, Moriarity in view of Kollah does not state the curing temperature under the recited test methods of claims 16 and 17. However, Moriarity teaches that the compositions may be cured at temperatures as low as 121 degrees C (9:20-30), and therefore obtaining the recited curing temperature within the range would be an obvious modification of Moriarity in view of Kollah.
	As to claim 19, Moriarity exemplifies blocking a mixture of toluene diisocyanates, an aromatic diisocyanate (10:10-20).
	As to claim 20, while Moriarity does not teach a composition substantially free of tin catalyst, Kollah teaches the use of a bismuth compound (as required by claims 1 and 14) not containing tin, zinc, iron or manganese useful in electrodepositable compositions containing active hydrogen containing cationic resins and capped polyisocyanates (abstract). Kollah teaches that such catalysts provide efficient catalytic activity with little odor (2:35-40). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah, as Kollah teaches that catalytic activity can be obtained with little odor and allows for preparing compositions without the use of tin catalysts (abstract). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah as a substitute for tin catalyst, as Kollah teaches that catalytic activity can be obtained with little odor.
	As to claims 21 and 22, Moriarity teaches applying the coating composition to a substrate by electrodeposition, thus forming a coating film as required by claim 22 (11:65-12:7).

	As to claim 25, Moriarity teaches a coating composition containing an active hydrogen containing polymer (5:7-57) and a urethane compound, the urethane compound formed by blocking a polyisocyanate compound with a structure

    PNG
    media_image1.png
    38
    79
    media_image1.png
    Greyscale
(3:10-15), where R is hydrogen or hydrocarbyl group, X is hydrocarbyl or –NR1R2, where R1 and R2 are hydrogen or hydrocarbyl groups (3:10-60), and thus includes alpha hydroxyamides. Specifically, Moriarity exemplifies N,N-dibutylglycolamide (10:10-11), which is an alpha hydroxyamide as required by claims 1 and 4. The aforementioned compound meets the structure recited in claim 3, where n is 1, R1 is hydrogen, X is N(R2), R2 is a C4 alkyl group, and R is a C4 alkyl group. The aforementioned compound is a dibutyl glycolamide (hydroxyacetamide) as required by claim 5, and meets the structure of claim 6 where R1 is hydrogen, R2 and R3 are C4 alkyl groups.
Moriarity teaches a polymer polyol is reacted with amine and neutralized with acid to provide amine salt and or quaternary ammonium on the active hydrogen containing polymer, thus cationic salt groups (6:15-45).
	Moriarity teaches the reaction of the compound with the isocyanate groups produces the group

    PNG
    media_image2.png
    52
    128
    media_image2.png
    Greyscale
(1:45-55). As such, it would be expected that the reaction of the capping agent with a diisocyanate, as exemplified (10:10-25), produce the recited structure of claim 25 where Y is the divalent organic moiety from the 2,4 and 2,6-toluene, m is 2, p is 0, R1 is hydrogen, X is N(R2), R is a C4 alkyl group, and R2 is a C4 alkyl group. 
	Moriarity teaches the use of a catalyst in the composition including metal salts and/or complexes (7:30-37), but does not teach a catalyst not containing the recited metals. However, Kollah .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”) as applied to claim 5, further in view of US 5424346 (“Sinclair”).
	As to claim 10, Moriarity teaches forming a blocking agent N,N—dibutyllactamide using N,N-dibutylamine and lactic acid (12:50-65), but is silent as to whether the lactic acid, and thus the resulting lactamide, is a racemic mixture.
	However, it is known that lactic acid can be inexpensively produced by oxidizing ethylene to acetaldehyde, subsequently reacting with hydrogen cyanide to form lactonitrile, and hydrolyzing to the acid, where such process produces racemic D,L lactic acid (11:7-16). Therefore, using racemic lactic acid to form the lactamide, and thus obtaining a racemic lactamide, would be obvious, given that Sinclair teaches that such racemic forms can be obtained inexpensively.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”) as applied to claim 1, further in view of US 2016/0200858 (“Fukuda”).
As to claim 18, Moriarity does not teach the use of a second blocking agent on the isocyanate. However, Moriarity is concerned with lowering curing temperature for a blocked isocyanate coating 
It would be obvious to modify the composition of Moriarity in view of Kollah, further using additional amine blocking agents, so as to adjust the catalytic activity, and thus provide for curing at low temperatures.

Claims 1, 3, 13-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0023288 (“Kuwano”).
As to claims 1, 3, 13, 14, and 20, Kuwano teaches an electrodeposition paint (A) (abstract). Kuwano teaches a film forming polymer formed by the reaction of an epoxy compound having hydroxyl groups (para. 0052), with an amine compound (para. 0047) to form cationic groups, thus an active hydrogen containing, cationic salt group-containing film forming polymer. 
Kuwano teaches that the electrodeposition paint may have a blocked polyisocyanate curing agent (para. 0081), where the blocking agent is chosen to reduce heat loss in curing (para. 0084), and teaches that ethyl lactate, methyl lactate, methyl glycolate, and butyl glycolate are suitable blocking agents, all of which are alpha hydroxy esters. The aforementioned compounds meet the recited structure of claim 3 where X is O, n is 1, R is a C1-C4 alkyl group, and R1 is hydrogen or a C1 alkyl group. Kuwano teaches that the coating composition preferably contains a curing catalyst to improve low temperature curability, especially favoring bismuth catalysts for this purpose as required by claims 1 and 14 (para. 0087), and as such Kuwano contemplates bismuth catalysts alone, without other metal catalysts, as required by claims 1 and 20.

As such, it would be obvious to a person of ordinary skill in the art to prepare an electrodeposition coating composition of Kuwano, using the preferred bismuth catalyst for low temperature curability, further using a curing agent blocked with the recited alpha hydroxyalkyl ester as taught to be a suitable blocking agent by Kuwano.
As to claim 15, Kuwano teaches that the amine reacted with epoxy in the film forming polymer may be a ketimine, thus introducing ketimine residue into the polymer (para. 0048).
As to claims 16 and 17, while Kuwano does not provide the double rub test method or TGA test method, Kuwano teaches the compositions are curable at temperatures of 120 degrees C and above (para. 0105), and thus it is presumed that such composition would meet the recited tests for curing.
As to claim 19, Kuwano teaches that the isocyanate may be blocked aromatic isocyanate, such as tolylene diisocyanate or xylylene diisocyanate (para. 0082), and as such, the use of aromatic blocked isocyanates is an obvious modification suggested by Kuwano.
As to claims 21-22, Kuwano teaches application to a substrate by electrodeposition (para. 0103).
As to claim 23, Kuwano teaches baking, thus curing the coating composition (para. 0105).
As to claim 24, Kuwano teaches cured films of the electrodeposition coating composition (para. 0182).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0023288 (“Kuwano”) as applied to claim 1, further in view of US 2007/0027238 (“Grosse-Brinkhaus”).
As to claim 18, Kuwano teaches the blocking agent may also be other species, including alcohols, phenolic compounds, amines, and especially oximes (para. 0084), but does not explicitly recite these in combination. Grosse-Brinkhaus teaches electrocoating compositions, and teaches that mixtures of blocking agents, including glycolates, lactates, oximes, alcohols, phenols and amines may be used as appropriate. As such, the use of mixtures of blocking agents, including the lactate or glycolate esters, is an obvious modification for electrocoating compositions as taught by Grosse-Brinkhaus. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0023288 (“Kuwano”) in view of US 4,452,681 (“Moriarity”).
As to claim 25, Kuwano teaches an electrodeposition paint (A) (abstract). Kuwano teaches a film forming polymer formed by the reaction of an epoxy compound having hydroxyl groups (para. 0052), with an amine compound (para. 0047) to form cationic groups, thus an active hydrogen containing, cationic salt group-containing film forming polymer. 
Kuwano teaches that the electrodeposition paint may have a blocked polyisocyanate curing agent (para. 0081), where the blocking agent is chosen to reduce heat loss in curing (para. 0084), and teaches that ethyl lactate, methyl lactate, methyl glycolate, and butyl glycolate are suitable blocking agents, all of which are alpha hydroxy esters. 
While the recited blocked structure is not shown by Kuwano, it is known from Moriarity, that the reaction of a hydroxyl group of a blocking agent such as 

    PNG
    media_image3.png
    39
    106
    media_image3.png
    Greyscale
and an isocyanate produces the blocked isocyanate group 
    PNG
    media_image4.png
    50
    106
    media_image4.png
    Greyscale
(Moriarity, 1:45-2:10). Analogously, therefore, such a hydroxy compound blocking the isocyanate groups of a polyisocyanate would be expected to produce the blocked isocyanate according to the recited structure where Y is an organic structure having isocyanate groups, and each blocked isocyanate group, (that is to say, a urethane group formed by the reaction of the isocyanate group and the hydroxyl group of the alpha hydroxy ester) indexed by m meets the structure where X is O, n is 1, R is a C1-C4 alkyl group, and R1 is hydrogen or a C1 alkyl group, m is 1 or greater (for example, 2 in case of the diisocyanates set forth in para. 0082), and p is 0 when no other blocking agent is used.  Kuwano teaches that the coating composition preferably contains a curing catalyst to improve low temperature curability, especially favoring bismuth catalysts for this purpose (para. 0087), and as such Kuwano contemplates bismuth catalysts alone, without other metal catalysts.
The guanidine catalyst and the recited blocking agent structure that is present in the case the curing catalyst is guanidine are optional under claim 25. 
As such, it would be obvious to a person of ordinary skill in the art to prepare an electrodeposition coating composition of Kuwano, using the preferred bismuth catalyst for low temperature curability, further using a curing agent blocked with the recited alpha hydroxyalkyl ester groups as such blocking agents taught to be a suitable blocking agent by Kuwano for reducing heat loss, and that the blocked polyisocyanate would be expected to have the recited structure in view of the teaching of Moriarity.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. 
1.	At pp. 9-11, remarks, applicant argues that Moriarity does not teach the recited catalysts, and Kollah does not teach the recited blocking agents of the claims. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejections are over Moriarity in view of Kollah, and Kollah teaches the utility of bismuth containing catalysts in the types of compositions taught by Moriarity.
2.	Applicant’s arguments at pp. 9-10 that Moriarity in view of Kollah do not teach the guanidine catalyst, or specific combination of guanidine catalyst and specific blocking agent required by claims 1 and 25 are not persuasive, because these are only optional features under all claims as amended.
3.	Applicant’s argument at pp. 11-12 that the invention provides synergistic effects is not persuasive, because these appear to demonstrate only that the specific bismuth and guanidine catalysts provide lower curing temperatures to compositions having lactamide or glycolamide blocked isocyanates as recited as compared to tin catalysts. These results may suggest that these specific bismuth and/or guanidine catalysts generally providing lower curing temperature than some tin catalysts, but does not show any synergy between these catalysts and the recited blocking groups. Furthermore, it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.